Lathrop, J.
The record in this case shows that the defendant was,duly tried and found guilty on, October 1,1898, by the First District Court of Southern Worcester, and ordered to pay a fine of $50, and that he stand committed until the same be paid.. The record further shows that the defendant appealed. This appeal was necessarily “to the Superior Court *328then next to be held in the same county.” Pub. Sts. c. 155, § 58. This, by the St. of 1897, c. 490, § 3, was the first Monday in October. There is nothing in the record to show that he did not so appear. The only ground alleged in the motion for arrest of judgment is, that the District Court ordered him to recognize with sureties for his appearance before the Superior Court next to be holden at Worcester, on the first Monday in November, 1898, and he did so recognize. But such an error in the order of the court or in the recognizance is no ground for a motion in arrest of judgment. The case is very similar in this respect to Commonwealth v. Campion, 105 Mass. 184. See also Commonwealth v. Sullivan, 11 Gray, 203; Commonwealth v. Lynch, 14 Gray, 383 ; Commonwealth v. Leighton, 7 Allen, 528; Commonwealth v. Russell, 147 Mass. 545.

Judgment affirmed.